


Exhibit 10.08
OPTION GRANT AGREEMENT


THIS AGREEMENT, made as of this ____ day of ____________________, 2016, (the
“Agreement”) between UNDER ARMOUR, INC. (the “Company”) and
_____________________________ (the “Grantee”).


WHEREAS, the Company has adopted the Second Amended and Restated 2005 Omnibus
Long‑Term Incentive Plan as amended (the “Plan”), which has been delivered or
made available to Grantee, to promote the interests of the Company and its
stockholders by providing the Company’s key employees and others with an
appropriate incentive to encourage them to continue in the employ of the Company
and to improve the growth and profitability of the Company; and


WHEREAS, the Plan provides for the Grant to Grantees in the Plan of Options to
purchase Stock of the Company;


NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter set forth, the parties hereto hereby agree as follows:


1.Grant of Options. Pursuant to, and subject to, the terms and conditions set
forth herein and in the Plan, the Company hereby grants to the Grantee a
non-qualified stock option (the “Option”) with respect to ________ shares of
Stock of the Company.


2.Grant Date. The Grant Date of the Option hereby granted is ____________, 2016.


3.Incorporation of the Plan. All terms, conditions and restrictions of the Plan
are incorporated herein and made part hereof as if stated herein. If there is
any conflict between the terms and conditions of the Plan and this Agreement,
the terms and conditions of this Agreement, as interpreted by the Board, or a
Committee thereof, shall govern. Unless otherwise indicated herein, all
capitalized terms used herein shall have the meanings given to such terms in the
Plan.


4.Option Price. The exercise price per share of Stock underlying the Option
granted hereby is $______________.


5.Vesting. Except as otherwise provided by Section 5(e), the Option shall vest
and become exercisable as follows provided the Grantee remains employed by the
Company on each such vesting date:


(a) Below Threshold Level: All of the Options shall be forfeited if the combined
Operating Income for the Company for 2016 and 2017 is less than $___________; OR
(b) Threshold Level: Forty percent (40%) of the Options (rounded up to the
nearest whole share) shall be earned and eligible to vest if the combined
Operating Income for the Company for 2016 and 2017 is equal to or greater than
$___________ but less than $___________, with such number of Options vesting in
three equal annual installments on February 15, 2018 (or if later, the date of
the Compensation Committee Certification), February 15, 2019 and February 15,
2020, with the first two installments rounded up or down to the nearest whole
share and the third installment including the remaining shares (and the
remaining sixty percent (60%) of the Options shall be forfeited); OR
(c) Target Level: Eighty percent (80%) of the Options (rounded up to the nearest
whole share) shall be earned and eligible to vest if the combined Operating
Income for the Company for 2016 and 2017 is equal to or greater than
$___________ but less than $___________, with such number of Options vesting in
three equal annual installments on February 15, 2018 (or if later, the date of
the Compensation Committee Certification), February 15, 2019 and February 15,
2020, with the first two

1

--------------------------------------------------------------------------------




installments rounded up or down to the nearest whole share and the third
installment including the remaining shares (and the remaining twenty percent
(20%) of the Options shall be forfeited); OR
(d) Stretch Level: All of the Options shall be earned and eligible to vest if
the combined Operating Income for the Company for 2016 and 2017 is equal to or
greater than $___________, with such number of Options vesting in three equal
annual installments on February 15, 2018 (or if later, the date of the
Compensation Committee Certification), February 15, 2019 and February 15, 2020,
with the first two installments rounded up or down to the nearest whole share
and the third installment including the remaining shares.
(e) Notwithstanding the foregoing, in the event that the Grantee’s employment is
terminated upon the occurrence of an event specified in subclauses i. or ii.
below, the Options shall vest on the dates specified below:


i.    In the event of the Grantee’s death or Disability occurring prior to the
Compensation Committee Certification, the Operating Income requirements of the
Stretch Level in Section 5(d) of this Agreement shall be automatically deemed
satisfied and all of the Options shall immediately vest on such date of
termination, and the Options shall terminate one hundred eighty (180) days
following such termination of employment; or


ii.    In the event of the Grantee’s death or Disability occurring following the
Compensation Committee Certification, all unvested Options not otherwise
forfeited shall immediately vest on such date of termination, and the Options
shall terminate one hundred eighty (180) days following such termination of
employment.




(f)    As used in this Section 5, the following terms have the following
meanings:


i. “Compensation Committee Certification” shall mean the certification in
writing of the achievement of the combined Operating Income for the Company by
the Compensation Committee of the Board, which shall be required prior to the
determination of the amount of the Options earned and eligible to vest pursuant
to Section 5(a), (b), (c) or (d). Upon such certification, the forfeiture of any
Options, as specified in Section 5, shall become immediately effective. Any
unforfeited Options shall vest on the dates as specified in Section 5.


ii. “Operating Income” shall mean the Company’s income from operations as
reported in the Company’s audited financial statements prepared in accordance
with generally accepted accounting principles.  The Compensation Committee’s
evaluation of the Operating Income shall exclude the impact of any generally
accepted accounting principle changes implemented after the date hereof.  In
addition, in accordance with Section 17.3.4 of the Plan, the following impacts
of acquisitions shall be excluded from the Compensation Committee’s evaluation
of the Operating Income: (A) goodwill impairment charges related to any acquired
entity or business, (B) non-capitalized deal costs related to any acquisition
completed during 2016 or 2017, and (C) the amortization of intangible assets
acquired in any acquisition completed during 2016 or 2017. Further, in
accordance with Section 17.3.4 of the Plan, the following items shall be
excluded in the Compensation Committee’s evaluation of the Operating Income: (A)
any costs, expenses or losses incurred by the Company during 2016 or 2017 as a
result of any particular litigation, claim, judgment or settlement (a
“Litigation Matter”) to the extent such costs, expenses or losses related to the
particular Litigation Matter exceed $3.0 million, (B) any foreign exchange
losses incurred by the Company during 2016 or 2017 arising from the impact of
foreign currency translation (such losses, “Translation Costs”) but only to the
extent that the Translation Costs result from foreign currency translation rates
differing from those utilized by the Company at the time the Operating Income
thresholds are established for purposes of this Agreement, and are greater than
the Translation Costs

2

--------------------------------------------------------------------------------




that would have resulted under such currency translation rates, and (C) any
impairment charges related to the write-down of the Company’s accounts
receivable asset due to the bankruptcy of a customer of the Company to the
extent such impairment charges exceed $3.0 million.


6.Change in Control.


(a)In the event of a Change in Control in which the Options will not be
continued, assumed or substituted with Substitute Awards (as defined below), all
of the Options not otherwise forfeited shall vest immediately on the day
immediately prior to the date of the Change in Control; provided, however, that
in the event of a Change in Control occurring prior to the Compensation
Committee Certification, the Operating Income requirements of the Target Level
in Section 5(c) of this Agreement shall automatically be deemed satisfied for
purposes of determining the number of Options that will be forfeited and will
vest.


(b)In the event of a Change in Control (i) occurring prior to the Compensation
Committee Certification, and (ii) following which the Options will be continued,
assumed or substituted with Substitute Awards, no Compensation Committee
Certification shall be required and the Operating Income requirements of the
Target Level in Section 5(c) of this Agreement shall be automatically deemed
satisfied, with such number of Substitute Awards not otherwise forfeited vesting
in three equal annual installments on the dates set forth in Section 5(c) of
this Agreement, unless otherwise accelerated pursuant to Section 5(e).


(c)In the event of a Change in Control (i) occurring following the Compensation
Committee Certification, and (ii) following which the Options will be continued,
assumed or substituted with Substitute Awards, any Substitute Awards not
otherwise forfeited shall vest in three equal annual installments on the dates
set forth in Section 5(b), 5(c) or 5(d) of this Agreement, as applicable, unless
otherwise accelerated pursuant to Section 5(e).


(d)If the Options are substituted with Substitute Awards as set forth in
subclauses (b) or (c) of this Section 6, and within 12 months following the
Change in Control the Grantee is terminated by the Successor (or an affiliate
thereof) without Cause or resigns for Good Reason, the Substitute Awards not
otherwise forfeited shall immediately vest upon such termination or resignation;
provided, however, that if the Company determines that the Grantee is a
“specified employee” within the meaning of Section 409A, then to the extent any
payment under this Agreement on account of the Grantee’s separation from service
would be considered nonqualified deferred compensation under Section 409A, such
payment shall be delayed until the earlier of (i) the date that is six months
and one day after the date of such separation from employment, or (ii) the date
of Grantee’s death.


(e)The following definitions shall apply to this Section 6:


i.“Cause” shall mean the occurrence of any of the following: (a) the Grantee’s
material misconduct or neglect in the performance of his or her duties; (b) the
Grantee’s commission of any felony; offense punishable by imprisonment in a
state or federal penitentiary; any offense, civil or criminal, involving
material dishonesty, fraud, moral turpitude or immoral conduct; or any crime of
sufficient import to potentially discredit or adversely affect the Company’s
ability to conduct its business in the normal course; (c) the Grantee’s material
breach of the Company’s written Code of Conduct, as in effect from time to time;
or (d) the Grantee’s commission of any act that results in severe harm to the
Company excluding any act taken by the Grantee in good faith that he or she
reasonably believed was in the best interests of the Company. However, none of
the foregoing events or conditions will constitute Cause unless the Company
provides Grantee with written notice of the event or condition and thirty (30)
days to cure such event or condition (if curable) and the event or condition is
not cured within such 30-day period.


ii.“Good Reason” shall mean the occurrence of any of the following events: (a) a
diminishment in the scope of the Grantee’s duties or responsibilities with the
Company; (b) a

3

--------------------------------------------------------------------------------




reduction in the Grantee’s current base salary, bonus opportunity or a material
reduction in the aggregate benefits or perquisites; or (c) a requirement that
the Grantee relocate more than fifty (50) miles from his or her primary place of
business as of the date of a Change in Control, or a significant increase in
required travel as part of the Grantee’s duties and responsibilities with the
Company. However, none of the foregoing events or conditions will constitute
Good Reason unless (i) Grantee provides the Company with written objection to
the event or condition within ninety (90) days following the occurrence thereof,
(ii) the Company does not reverse or otherwise cure the event or condition
within thirty (30) days of receiving such written objection, and (iii) Grantee
resigns his or her employment within thirty (30) days following the expiration
of such cure period.


iii.An award will qualify as a “Substitute Award” if it is assumed, substituted
or replaced by the Successor with awards that, solely in the discretion of the
Compensation Committee of the Board, preserves the existing value of the
outstanding Options at the time of the Change in Control and provides vesting
and other material terms that are at least as favorable to Grantee as the
vesting and other material terms applicable to the Options.


iv.“Successor” shall mean the continuing or successor organization, as the case
may be, following the Change in Control.


7.Term. Unless the Option has earlier terminated pursuant to the provisions of
this Agreement or the Plan, all unexercised portions of the Option shall
terminate, and all rights to purchase shares of Stock thereunder shall cease,
upon the expiration of ten years from the Grant Date.


8. Termination of Service.
  
(a) Termination of Service for Cause. Unless the Option has earlier terminated
pursuant to the provisions of this Agreement or the Plan, all unexercised
portions of the Option, whether vested or unvested, will terminate and be
forfeited upon a termination of the Grantee’s Service for Cause (as defined
above).
(b) Termination of Service other than for Cause, Death or Disability. Unless the
Option has earlier terminated pursuant to the provisions of this Agreement or
the Plan, the vested portion of the Option shall terminate thirty (30) days
following the termination of the Grantee’s Service for any other reason other
than for Cause, death or Disability.
(c) Post Termination Exercise. The Grantee (or the Grantee’s guardian, legal
representative, executor, personal representative or the person to whom the
Option shall have been transferred by will or the laws of descent and
distribution, as the case may be) may exercise all or any part of the vested
portion of the Option during such post termination of employment period, but not
later than the end of the term of the Option. Any portion of the Option which is
unvested as of the date of termination of service shall immediately terminate.
9. Delays or Omissions. No delay or omission to exercise any right, power, or
remedy accruing to any party hereto upon any breach or default of any party
under this Agreement, shall impair any such right, power or remedy of such party
nor shall it be construed to be a waiver of any such breach or default, or an
acquiescence therein, or of any similar breach or default thereafter occurring
nor shall any waiver of any single breach or default be deemed a waiver of any
other breach or default theretofore or thereafter occurring. Any waiver, permit,
consent or approval of any kind or character on the part of any party of any
breach or default under this Agreement, or any waiver on the part of any party
or any provisions or conditions of this Agreement, shall be in writing and shall
be effective only to the extent specifically set forth in such writing.


10. Transferability of Options. During the lifetime of the Grantee, only the
Grantee or a Family Member who received all or part of the Option, not for
value, (or, in the event of legal incapacity or incompetence, the Grantee’s
guardian or legal representative) may exercise the Option. The Option shall

4

--------------------------------------------------------------------------------




not be assignable or transferable by the Grantee other than to a Family Member,
not for value, or by will or the laws of descent and distribution.


11.Manner of Exercise. The vested portion of the Option may be exercised, in
whole or in part, by delivering written notice to the Stock Option Administrator
designated by the Company. Such notice may be in electronic or other form as
used by the Stock Option Administrator in its ordinary course of business and as
may be amended from time to time, and shall:
(a)    state the election to exercise the Option and the number of shares in
respect of which it is being exercised;
(b)    be accompanied by (i) cash, check, bank draft or money order in the
amount of the Option Price payable to the order of the Stock Option
Administrator designated by the Company; or (ii) certificates for shares of the
Company’s Stock (together with duly executed stock powers) or other written
authorization as may be required by the Company to transfer shares of such Stock
to the Company, with an aggregate value equal to the Option Price of the Stock
being acquired; or (iii) a combination of the consideration described in clauses
(i) and (ii). Grantee may transfer Stock to pay the Option Price for Stock being
acquired pursuant to clauses (ii) and (iii) above only if such transferred Stock
(x) was acquired by the Grantee in open market transactions, (y) has been owned
by Grantee for longer than six months, and (z) the Grantee is not subject to any
other restrictions on transferring Company securities pursuant to Company policy
or federal law.
In addition to the exercise methods described above and subject to other
restrictions which may apply, the Grantee may exercise the Option through a
procedure known as a “cashless exercise,” whereby the Grantee delivers to the
Stock Option Administrator designated by the Company an irrevocable notice of
exercise in exchange for the Company issuing shares of the Company’s Stock
subject to the Option to a broker previously designated or approved by the
Company, versus payment of the Option Price by the broker to the Company, to the
extent permitted by the Committee or the Company and subject to such rules and
procedures as the Committee or the Company may determine. Grantee may elect to
satisfy any tax withholding obligations due upon exercise of the Option, in
whole or in part, by delivering to the Company shares of Stock otherwise
deliverable upon exercise of the Option as provided under the Plan.
12.Integration. This Agreement and the Plan contain the entire understanding of
the parties with respect to its subject matter. There are no restrictions,
agreements, promises, representations, warranties, covenants or undertakings
with respect to the subject matter hereof other than those expressly set forth
herein and in the Plan. This Agreement and the Plan supersede all prior
agreements and understandings between the parties with respect to its subject
matter.
  
13.Data Privacy. In order to administer the Plan, the Company may process
personal data about Grantee. Such data includes but is not limited to the
information provided in this Agreement and any changes thereto, other
appropriate personal and financial data about the Grantee such as home address
and business address and other contact information, payroll information and any
other information that might be deemed appropriate by the Company to facilitate
the administration of the Plan. By accepting this grant, Grantee gives explicit
consent to the Company to process any such personal data. Grantee also gives
explicit consent to the Company to transfer any such personal data outside the
country in which Grantee works or is employed, including, with respect to
non-U.S. resident Grantees, to the United States, to transferees who shall
include the Company and other persons who are designated by the Company to
administer the Plan.


14.Electronic Delivery. The Company may choose to deliver certain statutory
materials relating to the Plan in electronic form. By accepting this grant
Grantee agrees that the Company may deliver the Plan prospectus and the
Company’s annual report to Grantee in an electronic format. If at any time
Grantee would prefer to receive paper copies of these documents, as Grantee is
entitled to receive, the Company would be pleased to provide copies. Grantee
should contact _____________________________ to request paper copies of these
documents.

5

--------------------------------------------------------------------------------




15.Counterparts; Electronic Signature. This Agreement may be executed in two or
more counterparts, each of which shall be deemed an original, but all of which
shall constitute one and the same instrument. This Agreement may be signed by
the Company through application of an authorized officer’s signature, and may be
signed by Grantee through an electronic signature.


16.Governing Law; Venue. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Maryland, without regard to
the provisions governing conflict of laws. For purposes of litigating any
dispute that arises under this Award of Options or this Award Agreement, the
parties hereby submit to and consent to the jurisdiction of the State of
Maryland, and agree that such litigation will be conducted in the jurisdiction
and venue of the United States District Court for the District of Maryland or,
in the event such jurisdiction is not available, any of the appropriate courts
of the State of Maryland, and no other courts.


17.Severability. The provisions of this Agreement are severable and if any one
or more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.


18.Grantee Acknowledgment. The Grantee hereby acknowledges receipt of a copy of
the Plan. The Grantee hereby acknowledges that all decisions, determinations and
interpretations of the Board, or a Committee thereof, in respect of the Plan,
this Agreement and this Award of Options shall be final and conclusive.


The Company has caused this Agreement to be duly executed by its duly authorized
officer and said Grantee has hereunto signed this Agreement on the Grantee’s own
behalf, thereby representing that the Grantee has carefully read and understands
this Agreement and the Plan as of the day and year first written above.
 
UNDER ARMOUR, INC.
 
 
 
 
 
 
By:
 
 
 
 
 
 
 
GRANTEE
 
 
 
 
 


6